UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4154


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROSALYNN D. CRAWFORD,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Bruce H. Hendricks, District Judge. (8:16-cr-00277-BHH-5)


Submitted: September 13, 2018                               Decided: September 17, 2018


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Barlow Loggins, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. William Jacob Watkins,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rosalynn Crawford appeals the district court’s judgment revoking her probation and

sentencing her to 24 months’ imprisonment. Crawford’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious grounds

for appeal but questioning whether the district court abused its discretion when it revoked

Crawford’s probation and imposed the two-year sentence. Although advised of her right

to do so, Crawford has not filed a pro se supplemental brief. The Government declined to

file a brief. We affirm.

       A court may continue or revoke probation if the defendant violates a condition of

probation, 18 U.S.C. § 3565(a) (2012), and must revoke probation if the defendant “tests

positive for illegal controlled substances more than 3 times over the course of 1 year,” id.

§ 3565(b)(4). We review a district court’s revocation decision for abuse of discretion and

any underlying factual findings for clear error. United States v. Padgett, 788 F.3d 370, 373

(4th Cir. 2015) (supervised release). Having carefully reviewed the record in this case, we

conclude that the district court did not clearly err in its factual determinations concerning

Crawford’s probation violations. We further hold that the decision to revoke Crawford’s

probation complied with the probation revocation statute.

       A district court has broad discretion to impose a sentence upon revoking a

defendant’s probation. United States v. Schaefer, 120 F.3d 505, 507 (4th Cir. 1997)

(district court may impose any term of imprisonment within statutory maximum for

original violation); United States v. Moulden, 478 F.3d 652, 655 (4th Cir. 2007) (using

same standard to review sentence imposed on probation revocation and on supervised

                                             2
release revocation). This court will affirm a sentence imposed after revocation if it is within

the statutory maximum and is not “plainly unreasonable.” Moulden, 478 F.3d at 656. To

determine whether a revocation sentence is plainly unreasonable, this court first must

assess the sentence for reasonableness. United States v. Crudup, 461 F.3d 433, 438 (4th

Cir. 2006).

       A probation revocation sentence is procedurally reasonable if the district court has

considered the Guidelines’ Chapter Seven advisory policy statement range and the

applicable 18 U.S.C. § 3553(a) (2012) factors, see 18 U.S.C. § 3565(a); Moulden, 478 F.3d

at 656, and has adequately explained the sentence chosen. United States v. Thompson, 595
F.3d 544, 547 (4th Cir. 2010). A revocation sentence is substantively reasonable if the

district court states a proper basis for concluding that the defendant should receive the

sentence imposed, up to the statutory maximum. Crudup, 461 F.3d at 440. Only if a

sentence is found unreasonable will we decide whether it is “plainly” so. Moulden, 478
F.3d at 657. Applying these standards, we conclude that Crawford’s sentence is not

unreasonable, much less plainly so.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal.           We therefore affirm the district court’s

revocation judgment. This court requires that counsel inform Crawford, in writing, of the

right to petition the Supreme Court of the United States for further review. If Crawford

requests that a petition be filed, but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Crawford.

                                               3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4